FILED
                            NOT FOR PUBLICATION                               APR 19 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-30070

               Plaintiff - Appellee,             D.C. No. CR-09-0194- RSM

  v.
                                                 MEMORANDUM*
BRIAN BRIMM FALETOGO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                             Submitted April 15, 2011**
                                Seattle, Washington

Before:        KLEINFELD, TASHIMA, and SILVERMAN, Circuit Judges.

       Brian Brimm Faletogo (“Faletogo”) appeals his conviction, pursuant to a

plea of guilty, and sentence of 78 months’ imprisonment, imposed for being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      1.     Faletogo has not demonstrated a fair and just reason for withdrawing

his guilty plea. See Fed. R. Crim. P. 11(d)(2)(B). Faletogo’s post-plea suggestion

that his admitted conduct may not qualify as knowing possession of a firearm,

based only on “his own inaccurate interpretation of the law” does not constitute a

fair and just reason for withdrawing his plea. United States v. Jones, 472 F.3d

1136, 1141 (9th Cir. 2007). “To establish that a defendant acted knowingly, the

prosecution . . . need only prove that the defendant consciously possessed what he

knew to be a firearm.” United States v. Nevils, 598 F.3d 1158, 1163 (9th Cir.

2010) (internal quotation marks omitted). Faletogo admitted that his attorney

explained the law and he simply had a “problem” with it.

      2.     Faletogo contends that the district court erred in applying a four-level

sentencing enhancement under U.S.S.G. § 2K2.1(b)(6), for using the gun in

connection with an assault, because, he claims, he did not use or threaten to use the

gun in connection with an assault. In the context of application of the Sentencing

Guidelines, “we review for clear error the district court’s finding[s] of fact.”

United States v. Laurienti, 611 F.3d 530, 552 (9th Cir. 2010). The district court’s

factual finding that Faletogo pointed the gun at his brother was not clearly

erroneous; the court further found that the facts were proved by clear and




                                           2
convincing evidence.1 See United States v. Santos, 527 F.3d 1003, 1009 (9th Cir.

2008) (“[W]e give special deference to the district court’s credibility

determinations.”) (internal quotation marks omitted). Because Faletogo does not

argue that, under these facts, he does not qualify for a four-level sentencing

enhancement under § 2K2.1(b)(6), his argument that he should not have received

the enhancement fails.

      3.     Faletogo has also failed to demonstrate that the district court’s upward

departure rendered his sentence substantively unreasonable. “‘[A]ppellate courts

must give due deference to the district court's decision that the § 3553(a) factors,

on a whole, justify the extent of the variance.’” United States v. Dewey, 599 F.3d

1010, 1016 (9th Cir. 2010) (quoting United States v. Autery, 555 F.3d 864, 872

(9th Cir. 2009)). On the record before us, the district court’s conclusion that

Faletogo’s violent history warranted an upward departure was not an abuse of

discretion. Cf. United States v. Ellsworth, 456 F.3d 1146 (9th Cir. 2006).



      The judgment of the district court is

AFFIRMED.

      1
             Accordingly, Faletogo’s argument that the district court should have
applied the clear and convincing evidence standard, see, e.g., United States v.
Mezas de Jesus, 217 F.3d 638 (9th Cir. 2000), is immaterial.

                                          3